The plaintiff procured from the defendant a policy of insurance against fire on certain articles of furniture described in the policy as "all contained in house No. McMillen Street, Providence, R.I."
At the time of the fire the articles had been removed and were in another house. The defendants had never been informed of this removal. The plaintiff testified she did not think it was necessary to tell them.
On trial the judge nonsuited the plaintiff on the ground that the contract was that the goods should remain or be in the house on McMillen Street.
The question is were the words we have quoted merely a description of the property insured, or were they intended as a *Page 349 
warranty that the goods should remain in the house where they then were, and that the liability of the company was limited to loss from a fire at that house.
The question seems to us to be how had a person of ordinary intelligence a right to understand it? And in deciding this it is to be considered that the officers of the companies are men skilled and practised in a particular business, and are supposed to know how to express their meaning and to have used the language they deemed most adapted to the purpose. It would have been easy to have provided in plain language that the insurance should be void if the goods were removed without their consent or without notice to them from the house where they then were. The property being household furniture, it would have amounted in the plaintiff's case to an agreement not to change her dwelling-place for five years without the insurers' consent. Whether it is probable she would have agreed to such a condition, if it had been plainly expressed, it is not necessary to consider. Was there anything in the language which would lead her to believe the company meant to impose such a condition? We think not.
There are many cases where the intention of the parties may be evident that the risk shall be confined to property in a particular building, as where a shopkeeper insures so much on a constantly changing stock of goods at his place of business. In such a case the property for which the insurers are liable can be ascertained only from the place. There are other cases where, from the very nature of the property, it must be in the contemplation of the parties that the insured is to have the right to remove it at least temporarily, as in the case of agricultural tools and machinery.
The rule we think is very fairly stated in the case ofHolbrook v. St. Paul Fire  Marine Ins. Co. 25 Minn. 229, cited on the defendants' brief: "Contracts of insurance are presumed, unless the language forbids it, to be made with reference to the character of the property insured, and to the owners' use of it in the ordinary way, and for the purposes for which such property is ordinarily held and used," c., c.
In the present case, is it property which in its ordinary use would be expected to remain on the premises for five years? Had *Page 350 
the defendants a right to suppose that the plaintiff understood that she was binding herself to keep it there?
They have provided specially that she shall not transfer the title or sell the property without their consent. They might have provided, but did not, that she should not remove it without their consent.
Exceptions sustained.